Case 1:18-cr-00224-AJN Document 303-1 Filed 03/31/20 Page 1 of 3




               EXHIBIT A
        Case 1:18-cr-00224-AJN Document 303-1 Filed 03/31/20 Page 2 of 3
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
Septe                                                Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     March 31, 2020

BY EMAIL

Brian Heberlig
Steptoe & Johnson, LLP
133 Connecticut Avenue, NW
Washington, D.C. 20036
(202) 429-8134
bheberlig@steptoe.com

        Re:    United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Mr. Heberlig:

         We write concerning the audio recording made by Canadian law enforcement of Bahram
Karimi’s January 22, 2020 interview (the “Recording”). Specifically, we disclose that we learned
for the first time yesterday that (1) the FBI’s Legal Attaché in Canada received the Recording from
the Canadian government on February 4, 2020, (2) that FBI New York was informed that the Legal
Attaché had the Recording on February 6, 2020, and (3) that FBI New York received the Recording
on February 12, 2020. Due to a miscommunication, FBI New York did not inform the AUSAs
that they had received the recording until March 30, 2020.

        As you will recall, on February 5, 2020, the Government produced all interview notes and
reports associated with Bahram Karimi, including seven pages of notes from the January 22, 2020
interview.1 Prior to this production, the case agents from FBI New York informed the AUSAs by
email that they had not yet received the Recording from the Canadian government. On February
18, 2020, one of the case agents mistakenly indicated, in response to an inquiry from one of the
undersigned AUSAs, that the recording was “in transit.” On March 30, 2020, following another
inquiry, the case agents informed the undersigned that the FBI New York in fact had received the
Recording on February 12, 2020.

        Last night, we received the Recording from the FBI. We are working on a response to all
other aspects of your letter dated March 24, 2020, but wanted to provide you with the Recording



        1
          On January 30, 2020, the Government publicly indicted Bahram Karimi. Count Three of
the indictment charged Karimi, under Title 18, United States Code, Section 1001, with making the
following false statement: “during the course of the Venezuela Project, KARIMI believed that
international sanctions against Iran did not apply to Iranian companies or persons.”
        Case 1:18-cr-00224-AJN Document 303-1 Filed 03/31/20 Page 3 of 3
                                                                                         Page 2


beforehand. Please let us know if you want us to send the Recording by CD or to upload it to the
shared website, as it is too large to send by email.

                                                     Respectfully submitted,
                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                               By:          /s/
                                                     Michael Krouse / Jane Kim / Stephanie Lake
                                                        Assistant United States Attorneys
                                                     Garrett Lynch
                                                        Special Assistant United States Attorney
                                                     (212) 637-2279 / 2038 / 1066
